Citation Nr: 0321595	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  99-00 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints, to include rheumatoid arthritis.

2.  Entitlement to service connection for a lung disorder.

3.  Entitlement to service connection for a stomach disorder.

4.  Entitlement to service connection for tuberculosis.

5.  Determination of proper initial rating for paresis of the 
left diaphragm.

6.  Determination of proper initial rating for dyshidrosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active service from November 1967 to 
June 1988.  He was awarded the Combat Infantryman Badge (CIB) 
during his period of service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


REMAND

Following receipt of the veteran's case at the Board, but 
prior to the promulgation of a decision regarding the issues 
on the title page of this remand, the Board undertook 
additional development of these issues pursuant to the 
authority then granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  The veteran was notified of such development 
via correspondence in March 2003, as required by Rule of 
Practice 903. 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 20.903).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) invalidated the Board's development 
authority under 38 C.F.R. § 19.9.  The Federal Circuit Court 
further stated in this case that the Board was not allowed to 
consider additional evidence without remanding the case to 
the RO for initial consideration and/or without obtaining a 
waiver of RO consideration from the appellant.  Therefore, in 
accordance with the instructions given by the Federal Circuit 
Court, this case must be remanded to the RO for initial 
consideration of the information developed by the Board, 
including but not limited to the various VA examinations 
performed on the veteran in March and May 2003.

Additionally, it appears that further development is required 
in this case.  Specifically, the record does not include VA 
medical opinions regarding the etiology of the claimed 
arthritis, lung disorder, stomach disorder and tuberculosis.  
As well, a new VA examination is required in order to 
evaluate the current status of the service-connected paresis 
of the left diaphragm.  If the medical evidence of record is 
insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is always free to supplement 
the record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Accordingly, in order to afford the veteran 
due process of law, the veteran should be scheduled to 
undergo additional VA examinations as described below.

Lastly, any additional VA or private medical records 
identified by the veteran should be incorporated into the 
claims files, per the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. 
§ 3.159).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)), as well as the 
holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002).  The 
claims files must include documentation 
that the RO has complied with the VA's 
redefined duties to notify and assist a 
claimant as set forth in the VCAA and as 
specifically affecting the issues on 
appeal.

2.  Contact the veteran and request that 
he provide a list of the names and 
addresses of all doctors and medical care 
facilities (hospitals, HMOs, etc.) who 
have treated him for the claimed 
arthritis, lung disorder, stomach 
disorder, tuberculosis, paresis of the 
left diaphragm and dyshidrosis since 
discharge from service to the present.  
Provide the veteran with release forms 
and ask that a copy be signed and 
returned for each health care provider 
identified and whose treatment records 
are not already contained within the 
claims files.  When the veteran responds, 
obtain records from each health care 
provider he identifies (except where VA 
has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records can't be 
obtained and there is no affirmative 
evidence that they don't exist, inform 
the veteran of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the veteran that adjudication of 
the claims will be continued without 
these records unless he is able to submit 
them.  Allow an appropriate period of 
time within which to respond.  
Furthermore, the veteran should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the veteran in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, supra; Charles, supra.

3.  The RO should request that the 
veteran provide information as to the 
dates of any treatment for the claimed 
arthritis, lung disorder, stomach 
disorder, tuberculosis, paresis of the 
left diaphragm and dyshidrosis at any VA 
medical facility since discharge from 
service to the present.  All identified 
treatment records from any reported VA 
medical facility not already contained 
within the claims file should be obtained 
and associated with the claims file, 
including any relevant treatment records 
from the Birmingham VA Medical Center 
dated from November 2001 to the present.  
If the search for the above records has 
negative results, the claims files must 
be properly documented with information 
obtained from the VA facility(ies).  
Furthermore, the veteran should be 
specifically informed as to what portion 
of the evidence he is required/expected 
to submit, and which portion of the 
evidence the VA would attempt to obtain 
in order to assist the veteran in 
substantiating his claims.  Per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

4.  The veteran should be scheduled to 
undergo a VA examination, conducted by an 
appropriate specialist, to evaluate the 
severity of his paresis of the left 
diaphragm. The RO should send the claims 
folders to the examiner for review.  The 
claims folders must be thoroughly 
reviewed by the examiner in connection 
with the examination.  All indicated 
studies, including pulmonary function 
studies must be performed.  If not 
precluded by danger to the veteran's 
health, pulmonary function tests must be 
conducted, and best FEV-1, FVC, FEV-
1/FVC, single breath diffusion capacity 
carbon dioxide testing (DLCO (SB)), and 
maximum oxygen consumption in ml/kg/min 
must be specified.  The examiner must 
also address the presence or absence of 
each of the following: cor pulmonale 
(right heart failure), right ventricular 
hypertrophy, pulmonary hypertension, 
episode(s) of acute respiratory failure, 
and the need for outpatient treatment 
oxygen therapy.  Furthermore, the 
examiner should note whether the veteran 
has required systemic corticosteroids or 
immunosuppressive medication, and if so 
how often.  It should be noted how often 
the veteran experiences respiratory 
problems/failure, and how often he visits 
a physician for treatment of such 
problems/failures.  Lastly, the examiner 
should also identify, to the extent 
possible, the complaints, symptoms and 
findings, which are attributable to the 
paresis of the left diaphragm, as opposed 
to other non-service connected disorders.  
A complete rationale for any opinion 
expressed should be included in the 
examination report.

5.  The veteran should be scheduled to 
undergo a VA examination, conducted by an 
appropriate specialist, to evaluate the 
nature, severity, and etiology of the 
claimed arthritis of multiple joints, to 
include rheumatoid arthritis.  The RO 
should send the claims folders to the 
examiner for review.  If no such 
disorders are currently found, the 
examiner should so indicate.  The claims 
folders must be thoroughly reviewed by 
the examiner in connection with the 
examination.  All necessary tests and 
studies should be conducted in order to 
render the diagnoses of the claimed 
arthritis of multiple joints, to include 
rheumatoid arthritis.  The examiner 
should indicate in the examination report 
that the claims files were reviewed, 
including but not limited to all 
available service and post-service 
medical records, the January 1968, August 
1984 and April 1988 service medical 
notations, and the June 1998 and July 
1998 VA examination and radiology 
reports.  Following an examination of the 
veteran and a review of his claims files, 
the VA specialist should render an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
arthritis of multiple joints, to include 
rheumatoid arthritis, is related to any 
in-service symptomatology.  Additionally, 
the VA specialist should render an 
opinion as to whether it is at least as 
likely as not that any current arthritis 
of multiple joints, to include rheumatoid 
arthritis, was incurred in or aggravated 
by service, or is otherwise related to 
active service.  Furthermore, the VA 
specialist should render an opinion as to 
whether it is at least as likely as not 
that the veteran's current arthritis of 
multiple joints, to include rheumatoid 
arthritis, became manifest during a 
period of active service (specifying the 
year to the extent possible), and/or 
within a year of the veteran's discharge 
from service.  It is requested that the 
VA specialist reconcile any contradicting 
medical findings.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

6.  The veteran should be scheduled to 
undergo a VA examination, conducted by a 
pulmonary specialist, to evaluate the 
nature, severity, and etiology of the 
claimed lung disorder and tuberculosis, 
to include any residuals.  The RO should 
send the claims folders to the examiner 
for review.  If no such disorders are 
currently found, the examiner should so 
indicate.  The claims folders must be 
thoroughly reviewed by the examiner in 
connection with the examination.  All 
necessary tests and studies should be 
conducted in order to render the 
diagnoses of the claimed disorders.  The 
examiner should indicate in the 
examination report that the claims files 
were reviewed, including but not limited 
to all available service and post-service 
medical records, the August 1979 letter 
from the U.S. Lyster Army Hospital, the 
October 1985 x-ray report, the October 
1986 examination report, the March 1988 
discharge examination x-ray report, the 
June 1998 statement from Dr. Cook, the 
June 1998 x-ray report from a private 
health care provider, and the November 
2001 notations from the Birmingham VAMC 
noting the veteran smokes a pack of 
cigarettes a day.  Following an 
examination of the veteran and a review 
of his claims files, the VA specialist 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran's current lung disorder and/or 
tuberculosis, to include any residuals, 
are related to any in-service disease or 
symptomatology.  Additionally, the VA 
specialist should render an opinion as to 
whether it is at least as likely as not 
that the veteran's current lung disorder 
and/or tuberculosis, to include any 
residuals, were incurred in or aggravated 
by service, or are otherwise related to 
active service.  Furthermore, the VA 
specialist should render an opinion as to 
whether it is at least as likely as not 
that the veteran's current lung disorder 
and/or tuberculosis, to include any 
residuals, became manifest during a 
period of active service (specifying the 
year to the extent possible), and/or 
within three years of the veteran's 
discharge from service.  Lastly, the VA 
specialist should render an opinion as to 
whether it is at least as likely as not 
that the veteran's current lung disorder 
and/or tuberculosis, to include any 
residuals, are related to a service-
connected disability, including the 
veteran's service-connected paresis of 
the left diaphragm.  It is requested that 
the VA specialist reconcile any 
contradicting medical findings.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

7.  The veteran should be scheduled to 
undergo a VA examination, conducted by an 
appropriate specialist, to evaluate the 
nature, severity, and etiology of the 
claimed stomach disorder.  The RO should 
send the claims folders to the examiner 
for review.  If no such disorder is 
currently found, the examiner should so 
indicate.  The claims folders must be 
thoroughly reviewed by the examiner in 
connection with the examination. All 
necessary tests and studies should be 
conducted in order to render the 
diagnoses of the claimed stomach 
disorder.  The examiner should indicate 
in the examination report that the claims 
files were reviewed, including but not 
limited to all available service and 
post-service medical records, the July 
1979 x-ray report, and the September 1999 
VA x-ray report.  Following an 
examination of the veteran and a review 
of his claims files, the VA specialist 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran's current stomach disorder is 
related to any in-service disease or 
symptomatology.  Additionally, the VA 
specialist should render an opinion as to 
whether it is at least as likely as not 
that the veteran's current stomach 
disorder was incurred in or aggravated by 
service, or is otherwise related to 
active service.  Furthermore, the VA 
specialist should render an opinion as to 
whether it is at least as likely as not 
that the veteran's current stomach 
disorder became manifest during a period 
of active service (specifying the year to 
the extent possible), and/or within a 
year of the veteran's discharge from 
service.  Lastly, the VA specialist 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran's current stomach disorder is 
related to a service-connected 
disability, including the veteran's 
service-connected paresis of the left 
diaphragm.  It is requested that the VA 
specialist reconcile any contradicting 
medical findings.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

8.  Thereafter, the RO must review the 
claims folders and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

9.  After completion of the above, the RO 
should readjudicate the issues of 
entitlement to service connection for 
arthritis, lung disorder, stomach 
disorder and tuberculosis.  Additionally, 
the RO should readjudicate the claims 
seeking entitlement to initial increased 
(compensable) disability evaluation for 
paresis of the left diaphragm and 
dyshidrosis, specifically considering the 
criteria listed in the VA Schedule for 
Rating Disabilities under Diagnostic 
Codes 5321 and 6600-6604, as well as 
under Diagnostic Code 7806 (as effective 
prior to and as of August 30, 2002).  In 
addition, the RO should take into 
consideration the holdings in Fenderson 
v. West, 12 Vet. App. 119 (1999) and 
Mittleider v. West, 11 Vet. App. 181 
(1998) (when it is not possible to 
separate the effects of the service-
connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102 
clearly dictates that such signs and 
symptoms be attributed to the service-
connected condition).  Furthermore, the 
RO's consideration of referring the 
service-connected paresis of the left 
diaphragm and dyshidrosis for 
extraschedular evaluations under 38 
C.F.R. § 3.321(b)(1) must be documented 
on readjudication.  

10.  If the determinations remain 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2002) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




